Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-20 are pending in this office action. This action is responsive to Applicant’s application filed 09/19/2018.

Information Disclosure Statement
3.	The references listed in the IDS filed 09/19/2018 has been considered. A copy of the signed or initialed IDS is hereby attached.

Claim Objection
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Regarding claim 1, the wording "if" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention when the “IF” condition not happened.  See MPEP § 2173.05(d).

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "constrained field" and “constraining field” in claims 1-20 is a relative term which renders the claim indefinite. The term “constrained" and “constraining”  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, 

The term "determined value" and “determining value” in claims 1 and 20 is a relative term which renders the claim indefinite. The term "determined" and “determining”  is not clear defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 19 and 20 recites the limitation "a test condition" in many place. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
s 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bender et al. (US Patent Publication No. 2017/0091184 A1, hereinafter “Bender”) in view of Hart et al. (US Patent No. 6,957,221 B1, hereinafter “Hart”).
As to Claim 1, Bender teaches the claimed limitations:
“In a computing system comprising a memory and one or more processors, a method of checking consistency of database updates for a first database system if the database updates are applied to a second database system, the method comprising:” as a system has a hardware processor in circuit communication with a computer readable memory and a computer-readable storage medium having program instructions stored thereon (paragraph 0003). Data constraints are generally used to define conditions that must be met before field data values may be inserted, updated or deleted (paragraph 0053).
 	“determining at least a first table updated at the first database system, the at least a first table being a constrained table” as a system has a processor executes the program identifies each of different constraints within a definition statement for a hybrid constraint name that are each individually active for field data values of the target table name and the affected column name for a data operation, in response to determining that the hybrid constraint name is active for field data values of the target table name and the affected column name for the data operation (paragraph 0003).
 	“determining at least a first constraining field of a constraining table that constrains at least a first field, being a constrained field, of the at least a first table” as at the processes determines whether any hybrid constraints are active for field data values of the target table column for the data operation (paragraphs 0002-0004, 0061). 
 	“determining values of the constrained field in records of the at least a first table” as once a constraint is defined for data to be stored in a database tables, it is always enforced on any data records to be stored in the table (paragraphs 0002-0004, 0053, 0061). 

 	“sending at least a portion of the plurality of test conditions to the second database system to be executed at the second database system;” as the statement insert into the value is executed as the primary key and unique constraints are satisfied (paragraphs 0095-0097, 0104-0106).
“receiving test results from the second database system” as Foreign Key Constraint CONSTR2 is not satisfied, and returns a failure result (paragraphs 0118-0120).
Bender does not explicitly teach the claimed limitation “sending an update to the second database system based at least in part on the received test results, wherein the update comprises at least a portion of values of the at least a first table“.
Hart teaches when the command is issued to a remote database backup system, the results are issue program command calls a procedure at the remote host which sends a message to the primary host via a network transmission, the primary host writes two specialized control points to the audit file, primary host database update activity is automatically resumed, the secondary host tracker task allowed the secondary host database copy until a database utility command is entered at the secondary host (column 1, line 62 to column 2, line 20, claims 3 and 7).


As to Claim 2, Bender teaches the claimed limitations:
 	“wherein test conditions are generated for duplicate values of the constrained field, the method further comprising: analyzing the test conditions for duplicate conditions; 	determining that a first condition is duplicative of a second condition; and removing the second condition from a set of conditions to be sent to the second database system” as (paragraphs 0002-0004, 0053, 0057, 0060, 0068, 0081).
Bender does not explicitly teach the claimed limitation “duplicate and removing second database system “.
Hart teaches (column 5, lines 25-31; column 6, lines 20-27).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Bender and Hart before him/her, to modify Bender duplicate conditions and removing second database system based on test results because that would transmitting audit images from  source host to the target host provide the ability to create a duplicate result which can be processed independently as taught by Hart (column 6, lines 13-36). 

As to Claim 3, Bender teaches the claimed limitations:
 	“determining whether a value of the constrained field has already been analyzed; in response to determining that the value of the constrained field has been analyzed, not 
Bender does not explicitly teach the claimed limitation “not generating a duplicate condition for the value“.
Hart teaches (column 5, lines 25-31; column 6, lines 20-27).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Bender and Hart before him/her, to modify Bender duplicate conditions and removing second database system based on test results because that would transmitting audit images from  source host to the target host provide the ability to create a duplicate result which can be processed independently as taught by Hart (column 6, lines 13-36). 

As to Claim 4, Bender teaches the claimed limitations:
 	“determining whether a value of the constrained field has already been analyzed; in response to determining that the value of the constrained field has not been analyzed, generating a test condition for the value” as (paragraphs 0069-0070).

As to Claim 5, Bender teaches the claimed limitations:
 	“wherein at least one of the test conditions is implemented using a query language statement comprising a SELECT operation” as (paragraphs 0002-0004, 0043, 0064).

As to Claim 6, Bender teaches the claimed limitations:
 	“wherein at least one of the test conditions comprises: an indicator of the constraining table; an indicator of the constraining field; and at least one value of the constraining field” as (paragraphs 0002-0004, 0009-0010, 0053-0071).


 	“wherein at least one constrained field of the first table is constrained by multiple constraining fields of the constraining table and wherein a test condition comprises a relationship between values of the constraining fields” as (paragraphs 0002-0004, 0058, 0063-0064, 0067-0070).

As to Claim 8, Bender teaches the claimed limitations:
 	“wherein the relationship is expressed using at least one Boolean operator” as (paragraphs 0002-0004, 0055-0059).

As to Claim 9, Bender teaches the claimed limitations:
 	“wherein at least one constrained field is constrained by a constant value or a wildcard” as (paragraph 0002).
Hart teaches (column 3, line 55 to column 4, line 8).

As to Claim 10, Bender teaches the claimed limitations:
 	“wherein the first table further comprises at least a second constrained field, wherein the at least a second constrained field is further constrained by at least one constant value or at least one wildcard” as (paragraph 0002).
Hart teaches (column 3, line 55 to column 4, line 8).

As to Claim 11, Bender teaches the claimed limitations:
 	“wherein the at least a second constrained field is not constrained by a constraining field of the constraining table” as (paragraphs 0067, 0070; element 120 of figure 4).

As to Claim 12, Bender teaches the claimed limitations:


As to Claim 13, Bender teaches the claimed limitations:
 	“wherein sending the update comprises sending at least a portion of a plurality of tables, each with a plurality of records having values for a plurality of fields, from the first database system to the second database system” as (paragraphs 0004, 0053, 0057, 0081).
Hart teaches (column 4, claim 1).

As to Claim 14, Bender teaches the claimed limitations:
 	“wherein at least a portion of the update is implemented as query language operations to add, remove, or update values of one or more tables of the second database system” as (paragraphs 0002-0004, 0053, 0057).

As to Claim 15, Bender teaches the claimed limitations:
 	“wherein determining at least a first constraining field comprises analyzing a data dictionary entry for the at least a first table”  as analyzing database tables (paragraph 0001).
Hart teaches (column 6, lines 47-65).

As to Claim 16, Bender teaches the claimed limitations:
 	“determining that test results received from the second database system indicate that a value of the constraining table is not present in the second database system; and including the value of the constraining table that is not present in the second database system in the update” as (paragraphs 0067, 0070, 0104, 0120).

As to Claim 17, Bender teaches the claimed limitations:
 	“determining that test results received from the second database system indicate failure of a test condition, the failure indicating that a value of the constraining table is not present in the second database system; and providing a notification to a user of the failure” as (paragraphs 0067, 0070, 0081, 0104, 0120).

As to Claim 18, Bender teaches the claimed limitations:
 	“determining that test results received from the second database system indicate that a value of the constraining table is not present in the second database system; and generating a command to cause the second database system to add the value to the second database system” as (paragraphs 0002-0004, 0066-0070).

As to Claim 19, Bender teaches the claimed limitations:
 	“A computing system that implements a consistency check tool at a second database system” as a system has a hardware processor in circuit communication with a computer readable memory and a computer-readable storage medium having program instructions stored thereon (paragraph 0003).
“the computing system comprising: memory; one or more processing units coupled to the memory; and one or more non-transitory computer readable storage media storing instructions that, when loaded into the memory, cause the one or more processing units to perform operations for:” as the processor executes the program instructions stored on the computer-readable storage medium via the computer readable memory and thereby identifies each of different constraints within a definition statement for a hybrid constraint name that are each individually active for field data values of the target table name (paragraph 0004).

 	“executing the plurality of test conditions to produce test results indicating whether the plurality of tests succeeded or failed” as Foreign Key Constraint CONSTR2 is satisfied, and returns a successful result. Therefore, Hybrid Constraint CONSTR5, consisting of components CONSTR1 (failed) OR CONSTR2 (succeeded) succeeds, and the record is written to the table on the database (paragraphs 0062, 0101-0104).
  	“sending at least a portion of the test results to the first database system” as Foreign Key Constraint CONSTR2 is not satisfied, and returns a failure result (paragraphs 0118-0120).

 	Bender does not explicitly teach the claimed limitation “applying the update, the applying the update comprising, for a table of the second database system, adding or modifying at least one table value with the update value”.
Hart teaches when the command is issued to a remote database backup system, the results are issue program command calls a procedure at the remote host which sends a message to the primary host via a network transmission, the primary host writes two specialized control points to the audit file, primary host database update activity is automatically resumed, the secondary host tracker task allowed the secondary host database copy until a database utility command is entered at the secondary host (column 1, line 62 to column 2, line 20, claims 3 and 7). Sending, to the secondary database means audit images and said two control points; reading and applying, by said secondary Tracker program, of audit images to the secondary database (claims 3 and 7).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Bender and Hart before him/her, to modify Bender applying the update because that would transmitting audit images 
 
As to Claim 20, Bender teaches the claimed limitations:
 	“One or more non-transitory computer-readable storage media storing computer-executable instructions for causing a computing system, comprising a first database system and a second database system, to perform processing to method of checking consistency of an update to be sent from the first database system to the second database system and applied at the second database system, the method comprising:” as a system has a hardware processor in circuit communication with a computer readable memory and a computer-readable storage medium having program instructions stored thereon (paragraphs 0002-0003).
 	“at the first database system: determining at least a first table to be updated at the first database system, the at least a first table being a constrained table” as in response to determining that the hybrid constraint name is active for field data values of the target table name and the affected column name for the data operation. The data operation is an insert, an update, or a delete operation (paragraph 0002).
  	“determining at least a first constraining field of a constraining table that constrains at least a first field, being a constrained field, of the at least a first table” as a system has a processor executes the program identifies each of different constraints within a definition statement for a hybrid constraint name that are each individually active for field data values of the target table name and the affected column name for a data operation, in response to determining that the hybrid constraint name is active for field data values of the target table name and the affected column name for the data operation (paragraph 0003).
 	“determining values of the constrained field in records of the first table” as once a constraint is defined for data to be stored in a database tables, it is always enforced on any data records to be stored in the table (paragraphs 0002-0004, 0053, 0061). 

 	“sending at least a portion the plurality of test conditions to the second database system to be executed at the second database system” as the statement insert into the value is executed as the primary key and unique constraints are satisfied (paragraphs 0059-0061, 0095-0097, 0104-0106).
 	“at the second database system: receiving the at least a portion of the plurality of test conditions from the first database system, a test condition specifying at least one constraining table, at least one constraining field of the at least one constraining table, and at least one value for the at least one constraining field, wherein the first database system does not send with the test condition values of a constrained table of the first database system that are not used in a test condition” as a constraint system table is queried to identify a target table name and affected column name for a data operation that is an insert, update, or delete operation (paragraphs 0059-0061; see also elements 102, 014 of figure 4).
 	“executing the plurality of test conditions to produce test results indicating whether the plurality of tests succeeded or failed” as (see figure 4 and elements 108, 110, 112 of figure 5).
 	“sending at least a portion of the test results to the first database system” as (paragraph 0068; see also elements 116, 118 of figure 4).

 	“making one or more changes to an update to be sent to the second database system based at least in part on the test results” as (see figures 4-5 and elements 108, 110, 112 of figure 5).
 	“sending the update to the second database system, wherein the update includes at least one update value referencing a test value associated with at least one of the plurality of test conditions” as Foreign Key Constraint CONSTR2 is not satisfied, and returns a failure result (paragraphs 0118-0120).
 	“at the second database system: receiving the update from the first database system” as determined that the constraints have a non-null hybrid constraint name as a value in a hybrid reference system table field, then an order of conditional testing is imposed on the constraints identified within the hybrid constraint name definition statement (paragraphs 0068-0069; see also figures 4-5).
  	Bender does not explicitly teach the claimed limitation “applying the update, the applying the update comprising, for a table of the second database system, adding or modifying at least one table value with the update value”.
Hart teaches when the command is issued to a remote database backup system, the results are issue program command calls a procedure at the remote host which sends a message to the primary host via a network transmission, the primary host writes two specialized control points to the audit file, primary host database update activity is automatically resumed, the secondary host tracker task allowed the secondary host database copy until a database utility command is entered at the secondary host (column 1, line 62 to column 2, line 20, claims 3 and 7). Sending, to the secondary database means audit images and said two control points; reading and applying, by said secondary Tracker program, of audit images to the secondary database (claims 3 and 7).


Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
03/08/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156